 1
 2
 3                               UNITED STATES DISTRICT COURT

 4                                     DISTRICT OF NEVADA

 5
 6   UNITED STATES OF AMERICA,                             Case No. 2:18-cr-00084-RFB-GWF
 7
                    Plaintiff,                             ORDER GRANTING MOTION TO
 8          v.                                             DISMISS (ECF NO. 90)

 9   KIERAN THOMAS SMYTH,
10
                    Defendant.
11
12          Before the Court is the Government’s Motion to Dismiss without Prejudice. (ECF no.
13   90]. This written order is consistent with and memorializes the Court’s oral ruling on the
14   motion at the hearing on May 6, 2019.
15          For the reasons stated at the hearing,
16          IT IS ORDERED THAT the Motion to Dismiss [ECF 90] is GRANTED without
17   prejudice.
18          IT IS FURTHER ORDERED that Government shall provide to the Court within 45
19
     days a sealed copied of the documents previously ordered produced by the Court on April 22,
20
     2019. Those documents will remain sealed in the docket and will not be provided to Mr.
21
     Smyth or his counsel until such time as there is a re-indictment of Mr. Smyth on the same or
22
     similar charges and this Court makes a separate determination that these sealed documents
23
     should be produced in this future case.
24
            IT IS FURTHER ORDERED that the Defendant, Mr. Smyth, shall be immediately
25
     released from custody.
26
 1   DATED this 6th day of May, 2019.
 2
 3                                          _______________________________
                                            RICHARD F. BOULWARE, II
 4                                          UNITED STATES DISTRICT JUDGE
 5
 6
 7
 8
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
                                        2
